Citation Nr: 9907915	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for seronegative 
spondyloarthropathy, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from July 1980 to April 
1988.  In a February 1997 rating action the Department of 
Veterans Affairs (VA) Regional Office, Detroit, Michigan, 
granted service connection for seronegative 
spondyloarthropathy and rated the condition 20 percent 
disabling.  The veteran appealed for an increased evaluation 
for the service-connected condition.  In June 1997 he 
testified at a hearing at the regional office.  In a February 
1998 rating action the 20 percent evaluation was confirmed 
and continued.  The case is now before the Board of Veterans' 
Appeals (Board) for appellate consideration.

In an informal brief filed by the appellant's representative 
in December 1998, a claim for a total rating based on 
individual unemployability was raised.  This matter is not in 
an appellate status and is referred to the regional office 
for appropriate action.  


REMAND

The record reflects that the veteran submitted his initial 
claim for VA disability benefits in September 1996.  

The veteran was afforded a VA orthopedic examination in 
November 1996.  The examination report demonstrates that the 
veteran reported that he had low back pain during service.  
He indicated that in August 1993 he had developed swelling on 
the bottom of his right foot with pain.  He had had no 
burning on urination but had developed iritis of the left eye 
and that condition had resolved with treatment.  He reported 
that, in 1994, he saw a rheumatologist who diagnosed Reiter's 
syndrome.  It was noted that there was no history of 
urethritis or lacrimation or burning of the conjunctiva.  The 
veteran complained of pain and stiffness involving his back.  
He also reported intermittent swelling of his feet, right 
shoulder and occasionally his right hand.  

On examination various findings were recorded.  There were 
postural abnormalities while sitting and standing.  There was 
no spasm or tenderness of the sacroiliac joints, and no 
tenderness to palpation of the dorsolumbar spine.  Forward 
flexion was to 32 degrees with pain and backward extension to 
zero degrees with pain.  Left lateroflexion was to 23 degrees 
with pain and right lateroflexion to 26 degrees with pain.  
Rotation to the left was to 30 degrees with pain and rotation 
to the right 28 degrees with pain.  The examiner noted that 
there was objective evidence of pain with any mobility.  A 
radiology report of x-rays of the lumbar spine revealed 
degenerative changes in the upper lumbar spine and mild 
scoliosis.  A diagnosis of seronegative spondyloarthropathy 
(Reiter's syndrome) was made.  The examiner also noted that 
there was occasional swelling of the right hand, right 
shoulder and feet, etiology uncertain.

As indicated previously in a February 1997 rating action 
service connection was established for seronegative 
spondyloarthropathy.  The condition was evaluated as 
20 percent disabling under Diagnostic Code 5292-5003. 

During the June 1997 hearing on appeal the veteran indicated 
that since his November 1996 VA examination all of his 
treatment had been conducted by his private physician, Dr. 
Mawby.  It was also indicated that the veteran's service-
connected seronegative spondyloarthropathy had worsened since 
the November 1996 VA examination.

The regional office received a number of statements from Dr. 
Mawby dated from March 1996 to June 1997 reflecting findings 
including severe plantar fasciitis.  The impression was 
Reiter's syndrome.  

The veteran was afforded a VA ophthalmology examination in 
September 1997.  It was indicated that he had a history of 
uveitis but currently had 20/20 vision in both eyes.  

The veteran was afforded a VA general medical examination in 
September 1997.  It was noted that he had had back pain 
during service.  It was reported that he had had 

an episode of iritis 3 or 4 years previously and had been 
treated with medication.  It was stated that he had not had 
any difficulty with his skin or mucous membranes and he had 
not had urethritis.  

On physical examination it was noted that the veteran's 
posture was good.  His gait was antalgic and he used Canadian 
crutches in both hands in order to ambulate, and walked on 
the sides of his feet.  It was indicated that the 
genitourinary system was normal.  There was mild tenderness 
of the 2nd and 3rd proximal interphalangeal joints of the 
right hand without redness or swelling.  There was marked 
limitation of motion of the right shoulder.  There was 
tenderness over the right sacroiliac joint.  Forward flexion 
of the lumbar spine was to 45 degrees and backward extension 
to 5 degrees.  Lateroflexion was to 10 degrees bilaterally 
and rotation to 22 degrees bilaterally.  Examination of the 
feet showed no visual abnormality; however, the veteran 
complained of extreme pain on palpation over the plantar 
fascia of both feet.  

It was indicated that an X-ray study of the right shoulder 
showed early degenerative changes in the acromioclavicular 
joint.  X-ray study of the feet showed minor spur formation 
off the first metatarsophalangeal joints bilaterally.  It was 
reported that examination of the right hand showed very minor 
spurring.  X-ray study of the lumbar spine revealed a 
suggestion of demineralization and showed narrowing of disc 
spaces suggesting early degenerative disc disease.  There was 
a transitional first sacral segment.  Laboratory studies 
reflected that the sedimentation rate was high at 63.6.  The 
rheumatoid factor was negative.  

The impressions included seronegative spondyloarthropathy, 
plantar fasciitis, degenerative disc disease of the lumbar 
spine, minor osteoarthritis of the right hand, and 
degenerative arthritis of the right acromioclavicular joint.  
It was indicated that urethritis had not been found and there 
was no history of it.  

In November 1997, the examiner at the September 1997 VA 
general medical examination, a rheumatologist, indicated that 
there was insufficient evidence to 

satisfy the criteria for a diagnosis of Reiter's syndrome.  
The examiner stated that the arthritic symptoms and findings 
in seronegative spondyloarthropathy are identical to those of 
Reiter's syndrome.  In January 1998, the VA examiner provided 
an unequivocal medical opinion that "[t]he veteran's plantar 
fasciitis is a manifestation of seronegative 
spondyloarthropathy."  He also noted that the degenerative 
disc disease, osteoarthritis of the right hand and 
degenerative arthritis of the right acromioclavicular joint 
were not related to the seronegative spondyloarthropathy.  

As noted previously, in a February 1998 rating action the 20 
percent evaluation for the veteran's seronegative 
spondyloarthropathy was confirmed and continued.  The 
condition was rated under Diagnostic Code 5099-5002.  Service 
connection was denied for degenerative disc disease, 
degenerative arthritis of the right acromioclavicular joint 
and osteoarthritis of the right hand.  

In the February 1998 supplemental statement of the case, it 
was indicated that an evaluation greater than 20 percent was 
not warranted under the provisions of Diagnostic Code 5002 
pertaining to active rheumatoid arthritis since there was no 
evidence of symptom combinations productive of impaired 
health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  However, there was no indication of whether increased 
ratings might be in order under other diagnostic codes such 
as the codes pertaining to limitation of motion of the lumbar 
spine or foot disabilities.  In this regard, the veteran in 
his substantive appeal, maintained that the regional office 
had not taken into consideration his back problems and 
plantar fasciitis in evaluating his service-connected 
condition.  In the informal brief in December 1998 the 
veteran's accredited representative maintained that a 
50 percent evaluation was warranted for the plantar fasciitis 
as analogous to bilateral flatfoot under Diagnostic 
Code 5276.  

There was also submitted a March 1998 statement by the 
rehabilitation coordinator for the State Jobs Commission 
reflecting that the veteran's employment opportunities were 
limited because of his physical condition.  

On the basis of the present record, the Board is of the 
opinion that additional information would be desirable and 
the case is REMANDED for the following action:  

1.  The regional office should contact 
Dr. Mawby and ask that he provide copies 
of office records reflecting his 
treatment of the veteran since June 1997.  
Any such records obtained should be 
associated with the claims file.  

2.  The veteran should then be afforded 
rheumatology and orthopedic examinations 
by the appropriate specialists in order 
to determine the current nature and 
severity of the veteran's service-
connected seronegative 
spondyloarthropathy.  The veteran's 
claims file must be made available to the 
examiners for review prior to conducting 
the examinations.  The examiners are 
requested to note on the examination 
report whether the veteran's medical 
records were reviewed.  All indicated 
special studies should be conducted.  The 
examiners are requested to note the 
symptomatology related to the service-
connected seronegative 
spondyloarthropathy and how it affects 
the veteran's daily activities.  The 
orthopedist is requested to note any 
limitation of motion of the joints in 
specific degrees.   

3.  After the above development, and any 
additional necessary development, is 
completed to the extent possible, the 
veteran's case should be readjudicated by 
the regional office with consideration of 
all applicable diagnostic codes.  In 
particular, consideration should be 
afforded as to whether an increased 
rating is in order 

based on any low back and foot 
disabilities which are manifestations of 
the service-connected seronegative 
spondyloarthropathy.  If the denial is 
continued, the veteran and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.  



		
	TRUDY K. TIERNEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 7 -


